Citation Nr: 1712698	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  12-23 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a neurological disability of the left side of the face and the left lateral neck (left cranial nerve disability).

2.  Entitlement to a total disability based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1999 to September 1999 and March 2003 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which implemented the Board's grant of service connection for left cranial nerve disability, assigning a 10 percent rating, effective October 6, 2006.  

In her August 2012 substantive appeal (VA Form 9), the Veteran requested a Board video-conference hearing before a Veterans Law Judge; however, in April 2013, her representative withdrew her request for a Board hearing.  38 C.F.R. §§ 20.702 (e), 20.704 (e) (2016).

The issue on appeal was previously remanded by the Board in March 2015 for further evidentiary development of requesting outstanding post-service VA and private treatment records and to obtain a VA examination for the Veteran's disability.  This was accomplished, and the claim was readjudicated in a March 2016 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Board notes that, in the March 2015 decision, the Board noted that the RO had adjudicated the issues of entitlement to a TDIU, entitlement to a rating in excess of 30 percent for adjustment disorder with depressed mood since December 8, 2010, entitlement to a rating in excess of 20 percent for degenerative intervertebral disc syndrome of the lumbar spine with tethered cord syndrome and post-operative lumbar surgery since December 8, 2010, and entitlement to an effective date prior to June 15, 2010, for the grants of service connection for stroke, residual nerve dysfunction of the left lower extremity, and residual nerve dysfunction of the left upper extremity.  See March 2012 and July 2012 rating decisions.  Thereafter, timely notices of disagreement were received and a February 2014 statement of the case addressing all such claims was issued.  However, neither the Veteran nor her representative filed a timely substantive appeal so as to perfect her appeal of these issues.  As such, the Board found that these issues were not on appeal.  

Subsequent to the March 2015 Board decision, the Veteran's representative submitted a statement in April 2015 where it was indicated that the Veteran had, in fact, filed a timely substantive appeal dated April 18, 2014.  However, the Board has reviewed the entire evidence of record and has not located the April 2014 substantive appeal.  Notably, the representative did not include a copy of the VA Form 9 with his most recent April 2015 statement.  Nonetheless, as discussed below, the Board is granting a TDIU for the entire initial rating period on appeal.  If the Veteran still seeks to appeal the issues adjudicated in the February 2014 statement of the case, she is instructed to submit a date-stamped copy of her VA Form 9.  

Regarding a TDIU, although the record does not contain a timely substantive appeal for this issue, the Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has raised the issue of a TDIU due, in part, to her neurological disability currently on appeal.  As such, the Board will consider the issue of a TDIU at this time. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.
FINDINGS OF FACT

1.  For the entire initial rating period on appeal, the Veteran's neurological disability of the left side of the face and neck more nearly approximates severe incomplete paralysis of the fifth (trigeminal) cranial nerve given the absence of sensation.

2.  Resolving all doubt in the Veteran's favor, her service-connected disabilities have rendered her unable to secure or follow a substantially gainful occupation for the entire initial rating period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent, but no greater, for the neurological disability of the left side of the face and the left lateral neck, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.20, 4.27, 4.40, 4.45, 4.59, 4.124a, 4.150, Diagnostic Codes 8205, 8405 (2016).

2.  The criteria for a TDIU have been met.  38 U.S.C. A . §§ 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  38 U.S.C. A . § 5103 (a); 38 C.F.R. § 3.159 (b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The rating claim currently on appeal arises from the Veteran's disagreement with initial evaluation following the grant of service connection.  Courts have held that once service connection is granted and the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim 
38 U.S.C. A . § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records, post-service treatment records, and the Veteran's statement.  The Veteran was also provided with VA examinations for her increased rating claim on appeal in July 2009, June 2012, and March 2016.  The examiners reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions consistent with the rating criteria.  The Board finds that the VA examination reports are adequate for rating purposes.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

Moreover, neither the Veteran nor her representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As such, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159 (d).


Disability Rating-Laws and Analysis 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The RO assigned a 10 percent rating for the Veteran's left cranial nerve disability under Diagnostic Code (DC) 8405 for neuralgia of the fifth (trigeminal) cranial nerve.  

The regulations for evaluating neurological conditions state that disability is rated in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.120.  Speech disturbances, impairment of vision and visceral manifestations are also to be considered.   38 C.F.R. § 4.123 explains that neuritis and neuralgia, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbance, and constant pain, at times excruciating, is to be rated on the scale provided for the injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis. The maximum rating that may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  On the other hand, neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale as neuritis, with a maximum equal to moderate incomplete paralysis for the nerve involved.  38 C.F.R. §§ 4.124; 4.124a, Diagnostic Code 8405, Note. 

Neuritis of the fifth (trigeminal) cranial nerve is rated under Diagnostic Code 8304 and neuralgia of the fifth (trigeminal) cranial nerve is rated under Diagnostic Code 8405.  Both are rated as for paralysis of that nerve under Diagnostic Code 8205. Evaluations under Diagnostic Code 8205 are dependent upon the relevant degree of sensory manifestation or motor loss.  Under DC 8205, a 10 percent rating is warranted for moderate incomplete paralysis of the nerve; a 30 percent rating is warranted for severe incomplete paralysis of the nerve; and a 50 percent rating is warranted for complete paralysis of the nerve.  The ratings are dependent on relative degree of sensory manifestation or motor loss.  38 C.F.R. § 4.124a, DC 8205.  

38 C.F.R. § 4.124a  defines the term "incomplete paralysis" as indicating a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The evidence in this case includes a July 2009 VA neurological examination.  During the evaluation, the Veteran reported that her problem began in 2005 with swelling on the left side of the face.  This lasted a few days and subsided.  The swelling recurred periodically with two occurrences in the past 6 months.  She developed pain several weeks after the first swelling occurrence, which was located on the left side of the face over the lower jaw.  The pain would occur after certain activity, including chewing or swallowing.  This pain recurred daily until she underwent gamma knife therapy in 2007.  After the therapy, she was pain free for several months.  She would then have periods of time where the pain would recur lasting a few weeks and then resolve again.  The Veteran reported that she had continuous pain for several weeks with escalating intensity and was being considered for repeat gamma knife therapy.  Upon physical examination, it was noted that cranial nerves II-XII were intact except with decreased temperature and pinprick sensation to left VI, 2, and 3.  Temperature and pinprick sensation were decreased on the left side.  Trigeminal neuralgia was assessed.

Pain Management Center records dated in 2007 show complaint of left-sided face numbness and an assessment of trigeminal neuralgia.

In a June 2012 VA peripheral nerve examination, it was noted that the Veteran had numbness on the left side of the face from gamma knife surgery for trigeminal neuralgia.  It was further noted that the Veteran took fentanyl patches and hydrocodone for pain.  Upon physical examination, cranial nerves II-XII were intact except for decreased temperature sense on left V1, 2, and 3.  The examiner indicated that the Veteran had left side sensory loss presumed due to a central process due to an occult stroke.  The degree of paralysis of the cranial nerve was not indicated by the examiner. 

Pursuant to the Board's March 2015 remand, the Veteran was afforded a cranial nerve VA examination in March 2016.  During the evaluation, the Veteran reported that she had sharp stabbing pains in the left face into the neck.  After her procedure, her pain improved and now only hurt when her jaw locked, which happened several times a week.  The Veteran reported numbness of the face and trouble chewing.  She also had trouble swallowing and had esophageal dilatations done.  The Veteran also reported headaches.  Upon physical examination, the examiner indicated that muscle strength testing associated with the V cranial nerve was normal.  There was no indication of complete paralysis of the cranial nerves.  However, a sensory examination revealed "absent" sensation to the entire left side of face.  The examiner noted that sensory was intact to fine touch, temperature, vibration, and position on the right side, but was absent on the left side.  The examiner assessed her with atypical facial pain.

Given the above, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's left side cranial nerve disability more nearly approximates severe incomplete paralysis of the fifth (trigeminal) cranial nerve pursuant to DC 8205 during the appeal period.  In this regard, the Veteran has consistently reported lack of sensation on the left side of her face throughout the rating period on appeal and she is competent to report such observable symptoms.  Moreover, the March 2016 examination revealed absent sensation of the V cranial nerve of the left side.  The Board recognizes that the examiner noted that the Veteran's symptoms were atypical.  As noted above however, the ratings are dependent on relative degree of sensory manifestation or motor loss.  38 C.F.R. § 4.124a.  Thus, while there is no evidence of motor loss in the left face region, the Veteran exhibited the absence of both superficial and deep sensation on the left side of her face during the March 2016 VA examination, and she has consistently and competently reported such facial numbness during the appeal period.  The Board bases its finding of an increased rating in this case on the March 2016 VA examination findings as the prior examination reports and treatment notes did not provide sufficient findings to adequately address the severity of the Veteran's cranial nerve condition.  

As such, with resolution of any doubt in her favor, the Board finds that a higher rating of 30 percent under DC 8205 is warranted for the Veteran's nerve disability.  The record, however, does not reflect, and the Veteran has not contended, that she has had complete paralysis of the fifth nerve.  Thus, an even higher rating of 50 percent is not warranted under DC 8205. 

The Board also considered the applicability of other diagnostic codes for rating the Veteran's disability, but finds that no other diagnostic code provides a basis for higher rating.  The Veteran's disability has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.

The Board further notes that the Veteran has reported other symptoms of neck pain and left upper extremity symptoms have already been accounted for in that she has already been assigned separate ratings for her cervical spine disability, a stroke, and residual nerve dysfunction of the left upper extremity associated with the stroke.    

Accordingly, a rating of 30 percent, but no greater, for the left cranial nerve disability is warranted.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 53-56.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. 

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1), for determining whether a Veteran is entitled to an extraschedular rating: 
(1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In this case, the evidence in this case does not show such an exceptional disability picture that the available schedular rating for the service-connected cranial nerve disability is inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's disability, with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's signs and symptoms and their resulting impairment, are contemplated by the rating schedule.  The Veteran's left side face pain, numbness, and difficulty with certain activities (including chewing and swelling) are adequately contemplated under the currently assigned 30 percent rating for "severe" sensory impairment. 

Accordingly, the rating criteria contemplate the Veteran's service-connected connected disability.  There is no evidence in the record or allegation of symptoms of and/or impairment due to this disability not encompassed by the criteria for the schedular ratings assigned.  Referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is therefore not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disability experienced. However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional service-connected disability that have not been attributed to a specific service-connected condition. 

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU Claim

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, due to service-connected disability, from obtaining or maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment. 

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id. 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation due to service-connected disability, and consideration is given to the veteran's background including his or her employment and educational history.  See 38 C.F.R. § 4.16 (b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001). 

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The Board finds that the Veteran met the schedular criteria requirements under 
38 C.F.R. § 4.16 (a) for the entire initial rating period beginning October 6, 2006.  Specifically, and in connection with the Board's decision herein, the Veteran is service connected for left cranial nerve disability, rated as 30 percent disabling;  neurogenic bladder disability, rated as 20 percent disabling; lumbar spine disability, rated as 20 percent disabling; adjustment disorder, rated as 10 percent disabling; cervical spine disability, rated as 10 percent disabling; residual scar of the low back, rated as 10 percent disabling; and hypothyroidism, rated as 10 percent disabling.  Therefore, beginning October 6, 2006, the Veteran had multiple disabilities ratable at a combined evaluation of 70 percent.  As such, the Board finds that the minimum schedular criteria for TDIU are met for the entire initial rating period on appeal.
After a review of all the evidence, the Board concludes that the evidence is at least in equipoise as to whether the Veteran's disabilities alone are of sufficient severity to produce unemployability.

The Veteran indicates she last worked in August 2005 due to her service-connected disabilities.  See March 2015 Veteran statement.

The evidence also includes an October 2006 Temporary Disability Retirement (TDRL) report dated in October 2006.  It was noted that the Veteran was suffering from lumbar pain, status post laminectomy, and had urinary incontinence. The Veteran was found unfit for active duty.  A psychiatric evaluation also noted that the Veteran had moderately severe depressive disorder that prevented her from safely and effectively carry out her military duties.  The Veteran was found unfit because of physical disability.  

In an August 2007 statement from C. M., a physician in the U. S. Navy, it was indicated that the Veteran had chronic pain in her spine secondary to multiple bulging disks in both her lumbar and cervical region.  The doctor then stated that the Veteran's cervical spine injuries and complex regional pain syndrome were incurred while on active duty and that she sustained a level of disability that would permanently affect her ability to obtain meaningful civilian employment in the future.

The Veteran has also been awarded Social Security Disability benefits, effective September 1, 2005, due to degenerative disc disease of the lumbar and cervical spine, carpal tunnel syndrome, urinary incontinence, tethered cord syndrome, and depression.  The Board notes that only carpal tunnel syndrome is not a service
connected disability.  At any rate, SSA determinations regarding employability are not considered binding on VA, as SSA subscribes to different statutory and regulatory criteria.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).

A January 2012 VA thyroid examination report noted that the Veteran had symptoms of fatigue, mental sluggishness, depression, sleepiness, and cold intolerance.  Examination of the eyes and neck were normal.  A diagnosis of hypothyroidism, status-post 2011 thyroidectomy, was shown.  The examiner indicated that the Veteran's thyroid condition did not impact her ability to work.

According to a January 2012 VA lumbar spine examination report, the examiner noted that the Veteran's potential work-related limitations would include "extended periods of sitting."  

An April 2012 VA cervical spine examiner determined that the Veteran's cervical spine disability impacted her ability to work.  In this regard, the examiner noted that the Veteran had not worked since 2005 and was removed from her duties after her second back surgery.  Further, the examiner stated that the Veteran would only be able to walk a short distance, with bending and lifting restrictions, and would only be limited to sedentary work.  

Based on this body of evidence, it is clear that the Veteran's service-connected cervical and lumbar spine disabilities preclude physical employment.  Moreover, the VA examiner of the Veteran's lumbar spine also determined that her lumbar spine disability precludes extended periods of sitting, which the Board finds would significantly impair the Veteran's ability to obtain or maintain any sedentary employment.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, given the impact of the Veteran's service-connected disabilities, the Veteran was unable to secure and maintain substantially gainful employment due to her service-connected disabilities beginning October 6, 2006.

ORDER

For the entire initial rating period on appeal, a rating of 30 percent, but no higher, for the neurological disability of the left side of the face and the left lateral neck is granted, subject to the laws and regulations governing monetary benefits.

A TDIU is granted, effective October 6, 2006, subject to the laws and regulations governing monetary benefits.



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


